DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “An apparatus comprising: a first storage system comprising a plurality of storage devices and a storage controller; the first storage system being configured to participate in a replication process with a second storage system, the replication process being performed under the control of the storage controller; wherein the first storage system is further configured: to detect a condition requiring termination of a synchronous replication mode of the replication process; responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process; to terminate the synchronous replication mode of the replication process; to initiate an asynchronous replication mode of the replication process; to execute an asynchronous-to-synchronous transition cycle scan operation for the replication process utilizing the captured snapshot; and to resume the synchronous replication mode of the replication process responsive to successful completion of the asynchronous-to-synchronous transition cycle scan operation; wherein the asynchronous-to-synchronous transition cycle scan operation comprises comparing the captured snapshot to another snapshot taken by the first storage system in order to generate differential data for transmission to 
The closest prior art of record Rank et al. (Patent No. US 10,650,026 B2, hereinafter “Rank”) discloses a first storage system comprising a plurality of Rank fails to disclose responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, utilizing the captured snapshot, wherein the asynchronous-to-synchronous transition cycle scan operation comprises comparing the captured snapshot to another snapshot taken by the first storage system in order to generate differential data for transmission to the second storage system, wherein 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-3, 6, 8, 11-15, 17, 18, 20-27 are allowed. 

References Cited But Not Relied Upon
1. Chatterjee et al. (Patent No. US 8,806274 B1)
The method provides snapshot-assisted synchronous replication between a first storage server and a second storage server (Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166